DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 2/1/21, claims 1-22, 25 are currently pending in the application.

The Affidavit dated 2/1/21 includes photographs which show faint differences between the inventive Kaolin 2A-9B samples and comparative Bentobrite samples 2B-9B. However, these photographs lack clarity. In order to make the record clear, Examiner is requesting better quality photographs with better contrast to show the magnitude and type of cracks in all the samples to enable a better comparison.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2017/0058109 Al), in view of either Handbook of Fillers, Wypych George, 2nd Ed., 2000, page 75, or Uang (US 2011/0146534 Al) (all references of record).
The rejections as set forth in paragraph 6 of the office action dated 8/12/20 are incorporated herein by reference.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2017/0058109 Al), in view of either Handbook of Fillers, Wypych George, 2nd Ed., 2000, page 75, or Uang (US 2011/0146534 Al), and further in view of Cordova (US 5,972,092).
The rejections as set forth in paragraph 7 of the office action dated 8/12/20 are incorporated herein by reference.

Claims 1-3, 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 6,359,057 Bl) in view Matsushita (US 6,515,054 Bl), and either Handbook of Fillers, Wypych George, 2nd Ed., 2000, page 75, or Uang (US 2011/0146534 Al).
The rejections as set forth in paragraph 8 of the office action dated 8/12/20 are incorporated herein by reference.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach or suggest a composition comprising the claimed components in amounts as recited in claim 25.

Response to Arguments
In view of the claim amendment dated 21/1/21, the 112(a) rejections of record are withdrawn. Additionally, in view of the amendment, rejection of claim 25 over cited art is withdrawn. Applicant’s arguments concerning remainder of the prior art rejections as set forth in the office action dated 8/12/20 and the data in the Affidavit dated 2/1/21 have been duly considered. The photographs presented in the Affidavit show faint differences between the inventive Kaolin 2A-8A samples and comparative Bentobrite samples 2B-8B.
Applicant’s Arguments: 
Evidence of non-obviousness includes evidence that the claimed invention yields unexpectedly improved properties or properties not found in the prior art. See MPEP § 2145.
…..
As stated in the Declaration at ¶¶14-17, samples were prepared with the following ingredients: clay (either kaolin or bentonite), arrowroot starch, polyvinyl alcohol, water, ammonium pentaborate. pH adjusters (triethanolamine and phosphoric acid), propyiene glycol, mineral oil, hollow microspheres, pigments and pigment dispersing agents, glycerine, defoamers, and preservatives. The samples only differed by type and amount of clay and by amount of arrowroot starch and amount of water, Le, t the amounts of the remaining components was the same for all the samples. The amount of water was varied to account for differing amounts of fillers, i.e., the clay and arrowroot starch. The amounts of all other ingredients remained the same for all the samples. The samples were all prepared identically, according to the procedure as described for Examples 2 and 3 of Nguyen and likewise dried identically. The sample formulations are shown at Table 1 in the Declaration,
As described in detail in the Declaration at ¶¶18 and 19, the slumping and cracking tests were performed by placing a 20 gram bail of each sample on a flat surface and allowing them to dry for several days. During the drying period, the bail sags (slumps) under its own weight and a fiat spot forms where the bail contacts the surface. The diameter of the flat spot on the bottom of each sample ball was measured. This quantity, in mm, is a measure of the degree of slumping of the sample and is presented in the table below, sorted first by increasing starch level then by increasing day level. The larger the diameter of the flattened portion, the greater the ball of the moldable compound slumped. The bottom of the ball was also visually inspected for the presence and degree of cracking, and photographs were taken of each. Samples 1A/1B and 9A/9B could not be formed into balls, and therefore slumping and cracking measurements could not be performed on those samples.

Examiner’s Response:
At the outset, with regard to the rejections maintained hereinabove over Nguyen as the primary reference, it is noted that Nguyen teaches moldable compositions comprising at least one filler, such as arrowroot or clay, in an amount of 20-75 wt.% of the composition ([0019], reference claim 1). Additionally, TABLE 3 in Nguyen exemplifies a composition comprising 21.25 wt.% arrowroot and 2.13 wt.% bentonite. Examiner has relied on the secondary references to Handbook or Uang to teach functional equivalence of Kaolin and bentonite in molding compositions. Likewise, with regard to rejections based on Li as the primary reference, Li teaches moldable compositions comprising up to 50 wt.% filler, such as starch and clays. Examiner has relied on the secondary reference to Matsushita to teach arrowroot as a suitable source of starch and on Handbook or Uang to teach functional equivalence of Kaolin and bentonite in molding compositions. The combinations as a whole obviate the claimed compositions, absent evidence of unexpected results that are reasonably commensurate in scope with the claim language.
In their arguments, Applicants refer to MPEP § 2145 concerning evidence that the claimed invention yields unexpectedly improved properties or properties not found in the prior art, to overcome the obviousness rejections of record. However, it is noted that pending claims (e.g. claim 1) also encompasses compositions which do not show unexpected results. For instance, Applicants note that 1A/1B and 9A/9B could not be formed into balls, and therefore slumping and cracking measurements could not be performed on those samples, and yet, such compositions are encompassed by the claimed invention.
Applicant’s Arguments:
As discussed in the Declaration at ¶20, the cracking in the bentonite-containing sample 58 was much more pronounced (e.g., number of cracks and depth) than in the kaolin day sample 5A.
Shown below are images of the flattened and cracked bottoms of the comparative samples 2B - 8B made with bentonite and arrowroot starch. Each different formula is compared to a bentonite control, i.e., sample 5B. As stated in the Declaration at ¶21, the amount and appearance of cracking does not vary greatly among the comparative samples made with bentonite. All samples made with bentonite exhibited a circular crack with linear cracks radiating out from the circular crack.
	….
The following set of images shows the bottoms of samples 2A-8A that were prepared with kaolin and arrowroot starch. Each sample is compared to a kaolin control, i.e. sample 5A. As noted in the Declaration at ¶22, samples 4A, 5A, and 6A clearly exhibit less cracking than samples 2A, 3A, 7A, and 8A, with sample 4A appearing to show the least amount and severity of cracking. Significantly, these same samples, 4A, 5A, and 6A also exhibit less cracking and slumping than their bentonite-containing counterparts 48, SB, and 6B. Sample 5A, which includes kaolin clay, exhibited the best combination of slumping and cracking resistance of all the samples (both bentonite and kaolin) tested. The Declaration thus concludes at ¶23 that kaolin clay provides a better combination of minimal cracking and slumping than bentonite clay.
…..	
Applicant therefore respectfully submits that the evidence of unexpected results is sufficient to overcome any alleged prima facie case of obviousness raised in the Office Action with respect to claim l. Claims 2-22 and 25 depend indirectly or indirectly from claim 1 and are patentable for the same reasons argued above. Accordingly, Applicant respectfully requests that the rejections be withdrawn.

Examiner’s Response: 
Comparing the photographs of compositions comprising bentobrite and kaolin clay, it appears that (1) cracking in bentonite-containing sample 5B is more pronounced than kaolin clay sample 5A, (2) all samples made with bentonite exhibit a circular crack with linear cracks radiating our from the circular crack, and (3) amongst kaolin-containing samples, samples 4A, 5A and 6A exhibit less cracking than samples 2A, 3A, 7A and 8A, and (4) samples 4A, 5A and 6A exhibit less cracking and slumping than bentonite clay samples. Thus, it appears that kaolin samples are superior on the basis that photographs of molded kaolin samples 2A-8A do not have the circular crack and linear cracks originating therefrom, in contrast bentonite samples 2B-8B. However, samples 2A-8A which appear to demonstrate superior performance comprise water, kaolin and arrowroot in amounts as specified in Table 1 of the Declaration, i.e. at best, limited to 8.55-12.55 wt.% water, 1.25-5.25 wt.% kaolin clay, 16.5-24.5 wt.% arrowroot. It is noted that these compositions further include very specific amounts of polymer (polyvinyl alcohol), hollow microspheres in other components as listed in ¶14 of the Declaration. However, in direct contrast to such compositions in Table 1, independent claim 1 is open ended with regard to the amount of water, kaolin clay and arrowroot, and additionally open to any polar polymeric resin in an unspecified amount. It is not clear why the specific compositions of Table 1 are representative of compositions encompassed by claim 1. Clearly the showing of unexpected results are not reasonably commensurate in scope with the claim language to overcome the rejections of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762